DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks/amendments filed on November 29, 2021. Claims 1-20 are pending in the specification.

Terminal Disclaimer
The terminal disclaimer filed on November 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,303,803 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Prior Arts Made of Record
The prior art publication to Thies et al. (US 2015/0186929) discloses a system and method to collecting, managing and using subscriber information, and in particular, relates to collecting, managing and using subscriber information via a subscriber information management system. Moreover, the present application relates to a platform for aggregating and using social network data across a plurality of social network platforms, and in particular, to a platform to manage and execute marketing campaigns (paragraph [0002]).
Prior art publication to Rathod et al. (US 2014/0067702) discloses a system and method for dynamically publishing, sharing, communication and subscribing and 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The prior art of record fails to teach or fairly suggest matching the user profile with a user record maintained by the network-based content publisher based on information embedded in the reference to the content that is included in the entry published to the online platform; and based on matching the user profile with the user record, utilizing data from the user profile to provide, at the network-based content publisher, personalization services to a user associated with the user record, as recited in independent claim 1 and substantially similar to independent claims 9 and 17. 
Thus prior art made of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Tarbox et al. (US Patent No. 9,191,422) discloses a method and an apparatus for processing social media posts. The methods include a filtering module configured to receive (e.g., from a social networking service) a stream that includes one or more social media posts. The filtering module is able to acquire one or more filtering criteria (which can, for example, include one or more identifiers, such as a keyword or hashtag, which are usable to identify a social media post as relating to certain multimedia content). In a first embodiment, the filtering module, using the acquired filtering criteria, is able to filter the received stream to extract, from the stream, those social media posts that relate to the certain multimedia content.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	December 22, 2021